UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-1707


SAMUEL M. JAMES,

                       Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA,

                       Defendant – Appellee,

          and

ERIK SHINSEKI, Secretary, United States Veterans Affairs,

                       Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:13-cv-00861-REP)


Submitted:   November 18, 2014            Decided:   November 20, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel M. James, Appellant Pro Se. Jonathan Holland Hambrick,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Samuel    M.    James   appeals   the    district       court’s    order

granting Defendants’ motion to dismiss his complaint.                       We have

reviewed the record and find no reversible error.                     Accordingly,

we   affirm     for   the    reasons   stated       by   the     district     court.

James v. United States, No. 3:13-cv-00861-REP (E.D. Va. May 23,

2014).     We dispense with oral argument because the facts and

legal    contentions     are     adequately   presented        in   the   materials

before   this    court     and   argument   would    not   aid      the   decisional

process.



                                                                            AFFIRMED




                                        2